Citation Nr: 0925104	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
October 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  In August 2006, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal as to the 
issue of entitlement to service connection for hypertension.

2.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of bilateral hearing loss.

3.  The medical evidence of record does not show that the 
Veteran has a current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to service 
connection for hypertension have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

3.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

In February 2005, the Veteran filed a claim for service 
connection for hypertension.  By a rating decision dated in 
May 2005, service connection for hypertension was denied.  
The Veteran appealed this decision and the appeal was 
perfected in June 2006.  In August 2006, the Veteran's 
representative submitted a written statement withdrawing the 
claim of entitlement to service-connection for hypertension.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to service connection 
for hypertension, prior to the promulgation of a decision by 
the Board, the Veteran indicated that he wished to withdraw 
his appeal as to this issue.  As a result, no allegation of 
error of fact or law remains before the Board for 
consideration with regard to the issue of entitlement service 
connection for hypertension.  As such, the Board finds that 
the Veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for hypertension, and it is dismissed.

Bilateral Hearing Loss and Tinnitus

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in March 2005 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations have not been accorded the 
Veteran, because there is no evidence that the Veteran had 
either of these disabilities during military service.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A May 1968 service induction examination report included an 
audiological examination in which pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
0
LEFT
15
0
0
-
0

An October 1970 service separation examination report did not 
include an audiological examination with pure tone 
thresholds, but on whispered voice testing, the Veteran had 
full hearing in both ears.  In addition, the Veteran stated 
that his physical condition had not changed since the time of 
his last physical examination.

There is no post-service medical evidence of record that 
discusses the Veteran's hearing in any manner.

The medical evidence of record does not show that the Veteran 
has current diagnoses of bilateral hearing loss and tinnitus.  
The Veteran's service treatment records are negative for any 
complaints or diagnoses of bilateral hearing loss or tinnitus 
and there is no post-service medical evidence of record that 
discusses the Veteran's hearing in any manner.  The existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Veteran's statements alone are not sufficient to prove 
that he has current diagnoses of bilateral hearing loss and 
tinnitus.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the Veteran 
is not competent to make a determination that he has current 
diagnoses of bilateral hearing loss and tinnitus.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no 
medical evidence of record which shows that bilateral hearing 
loss or tinnitus have ever been diagnosed.  As such, service 
connection for bilateral hearing loss and tinnitus is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which shows that bilateral hearing loss or 
tinnitus have ever been diagnosed, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for 
hypertension is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


